Citation Nr: 0426269	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  96-32 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service-connection for hypothyroidism, claimed 
as thyroid disease, as a residual of exposure to ionizing 
radiation in service.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


REMAND

The veteran had active duty from December 1945 to September 
1947.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, in which entitlement to service 
connection for hypothyroidism, claimed as thyroid disease, 
secondary to ionizing radiation exposure in service was 
denied.  

In July 2002 the Board issued a decision denying the 
veteran's claim, and he subsequently appealed to the United 
States Court of Appeals For Veterans Claims (Court).  He was 
represented in his appeal to the Court by Scott E. Elswick, 
Esquire.  The Office of General Counsel for VA represented 
the Secretary of VA in the appeal to the Court.  The parties 
filed a Joint Motion for Remand in November 2003 requesting 
that the Court vacate the Board decision and remand the case 
to the Board for an adequate explanation for its conclusion 
that the duty to notify had been satisfied pursuant to the 
amended notice requirements of 38 U.S.C.A. § 5103A.  The 
Court's Order granting the above Joint Motion For Remand was 
issued in November 2003.  

In January 2004 the RO sent the veteran a letter that appears 
to be in compliance with the amended notice requirements of 
38 U.S.C.A. § 5103A.  

In February 2002 the veteran requested a videoconference 
hearing.  However, the veteran's hearing request was not 
forwarded to the Board.  In a letter dated August 2002 the RO 
informed the veteran that his hearing request had not been 
associated with the claim file before it was sent to the 
Board on June 5, 2002.  A hearing will be granted if an 
appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700(a) (2003).  The Board may not proceed with an 
adjudication of the veteran's claim before affording him an 
opportunity to appear at his requested hearing.  38 U.S.C.A. 
§ 7107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 20.700(a).

To ensure full compliance with due process requirements, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC, for the following 
development:

The RO should schedule a videoconference 
hearing.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  VA will notify the appellant if 
further action is required on his or her part.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



		
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

